We had occasion, at last term, in Express Co.                   (345)v. R. R., 111 N.C. 463, to consider the scope and purpose of the Railroad Commission Act, ch. 320, Laws 1891, and to remark upon the failure of the act to define with more exactness the powers and duties of this important function. There was no difficulty, however, in reaching the conclusion that ample authority was conferred upon the commission to entertain and pass upon complaints for violations of the rules and regulations respecting matters embraced within section 4 of the act. We may now extend this conclusion as to the authority of the commission to all subjects with regard to which the act in question directs or empowers them to make rules and regulations; and it will be our duty to inquire as to the extent of such authority as conferred by said act.
Confining ourselves to the question before us — section 5 directs the commission to make reasonable and just rates of freight and passenger tariff; reasonable and just rules and regulations to be observed by all railroad companies doing business in this State, as to charges at any and all stations for the necessary handling and delivering of freight; such just and reasonable regulations as may be necessary for preventing unjust discrimination in the transportation of freight and passengers on the railroads in the State; reasonable and just rates of charges for use of railroad cars carrying any and all kinds of freight and passengers on said railroad; just and reasonable rules and regulations to be observed by said railroad companies to prevent the giving, paying or receiving of any rebate or bonus, directly or indirectly, and from misleading or deceiving the public in any manner as to the real rates charged for freight or passengers.
By section 6 the commission is empowered to make, conjointly    (346) with carriers of freight to and from points beyond the limits of the State, special rates for the purpose of developing manufactures, etc., in the State.
By section 7 it is required that they shall make rates of charges for transportation of passengers and freights and cars, subject to the right of appeal to the Superior Court. And section 9 provides for such rules and regulations concerning contracts and agreements between railroad companies as to freight and passenger rates as may then be deemed necessary and proper. *Page 272 
Section 13 extends the meaning of the words "such companies" and "railroad companies" to all corporations, companies or individuals owning or operating railroads, steamboats, canals, express business and telegraph lines.
And section 26 requires the commission to make rates of charges by express companies and for the transmission of messages by any telegraph line or lines doing business in this State, and provides for penalties upon said companies for charging higher rates than those fixed by the commission, actions to recover said penalties to be brought as provided in section 7.
Section 10 provides for notice to railroad companies (and by virtue of section 13 this term will embrace telegraph lines) violating these rules and regulations, and for ample and full recompense for the wrong and injury done thereby, to be directed by the commission, and to be enforced by penalties to be fixed by the judge of the court in which the action shall be tried, which penalties are to be recovered by action in the name of the State.
We have thus examined the statute with a view to ascertain the powers and duties of the commission as to the making of rules and regulations and the enforcing of the same; it was not necessary to refer to the power given to make rules of procedure, nor to consider the effect of chapter 498, Laws 1891, making the commission a court of record.
(347)     It will be observed that all of these sections are highly penal in their nature, and intelligent minds will at once concede that while it is our duty to interpret the whole law in a fair and even liberal spirit in order to reach its true intent, we are likewise required by all the principles of construction not to extend this interpretation beyond the plain and evident meaning of the words employed, in that sense which will ascertain the policy and object of the Legislature.
There is nothing to show the intent of the statute to give to the commission power to prescribe other rules and regulations for telegraph lines than those directed in section 26, with regard to their charges for the transmission of messages, as neither of the other sections could be made to apply to telegraph, even if the same had been specifically named.
In our opinion, for any violation of the rules prescribed by the commission, fixing the rates to be charged for transmission of messages by telegraph, the commission may cause notice to be served upon the companies or persons charged with such violation. And upon a proper hearing before them under such procedure as they may legally prescribe, they may ascertain and direct ample and full recompense to be made by the company, corporation or person so offending against said rules, which recompense may be enforced by civil action, as prescribed in *Page 273 
section 10. We are not called upon now to determine the effect to be given the findings and direction of the commission, whether prima facie or conclusive, if not appealed from, in the action for the penalty. It is enacted in the proviso attached to section 29 of the same act, "that from all decisions and determinations arising from the operation and enforcement of this act the party or corporation affected thereby shall be entitled to appeal therefrom."                                     (348)
The complaint alleges no violation of the regulation, circular 3, prescribing the rates of charges for the transmission of messages by telegraph.
It, therefore, does not state grounds sufficient to constitute a cause of action, because it is not alleged that the acts complained of were in violation of any rule or regulation prescribed by the commission.
The plaintiff, if he has a cause of action, is left to his remedy in the courts as existing before the passage of the act which we have had under consideration.
AFFIRMED.
Cited: Comrs. v. Tel. Co., 113 N.C. 220, 226; Leavell v. Tel. Co.,116 N.C. 221; Pate v. R. R., 122 N.C. 880; Hendon v. R. R., 125 N.C. 128;Corp. Com. v. R. R., 170 N.C. 569.